Citation Nr: 9900658	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel



INTRODUCTION

The veteran served on active duty from July 3, 1943, to 
July 23, 1947, and from July 28, 1947 to December 22, 1954.  
The appellant is his widow.  

The Board of Veterans Appeals (Board) initially received 
this case on appeal from a July 1994 RO rating decision.  The 
Board remanded this case in May 1998.  The RO undertook 
development in line with the directions provided by the 
Board.  The case was returned to the Board and is now ready 
for an appellate decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she was informed over the years 
that the long term effects of the medicine the veteran was 
prescribed for his service-connected psychiatric impairment 
would weaken his vital organs, leading to malfunctions of his 
kidneys and then, in the end, his heart.  She directs 
attention to submissions of evidence consisting of 
information regarding two of the last medications prescribed 
for the veteran for his psychiatric impairment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not 
submitted a well-grounded claim of service connection for the 
cause of the veterans death.  


FINDING OF FACT

The appellants claim for service connection for the cause of 
the veterans death is not plausible.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veterans death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the veterans death was due to 
medication prescribed for his service-connected psychiatric 
impairment.  She contends that medication had an adverse 
effect on his heart that resulted in his death.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., one 
that is plausible.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Section 5107(a) provides 
that the claimants submission of a well-grounded claim gives 
rise to VAs duty to assist and adjudicate the claim.  A 
well-grounded claim is defined as a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  If she has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  In short, the Board is 
not required to adjudicate a claim until after the appellant 
has met her initial burden of submitting a well-grounded one.  

Although the claim need not be conclusive, the statute 
[§ 5107] provides that (the claim) must be accompanied by 
evidence in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service or an already service-
connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998); See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); See Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony),...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board points out that for the purposes of 
determining whether a claim is well grounded, it must presume 
the truthfulness of the evidence, except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The first consideration in this case is the factual record.  
That begins with the fact that the veteran died on March [redacted], 
1994, at age 75.  The underlying cause of the veterans death 
is shown by the certificate of death to have been 
cardiorespiratory arrest, due to severe chronic obstructive 
pulmonary disease and severe ataxia.  A significant condition 
contributing to but unrelated to the cause of death was cited 
as past cerebrovascular accident with dementia.  No autopsy 
was performed.  The certificate of death shows that the 
veteran died at his residence.  (The claims file does not 
reflect that he was treated at an emergency room or receiving 
other medical treatment at the time of death.)  

The service medical records, including a period of 
hospitalization, reveal no clinical documentation of 
cardiovascular disease or chronic obstructive pulmonary 
disease.  

The post-service clinical records reveal that the veteran was 
hospitalized on numerous occasions from 1959 to 1993.  During 
hospitalization at a VA medical center from May to June 1976, 
it was reported that he had sustained a cerebrovascular 
accident in 1973.  In July 1993, while seen at a VA 
outpatient facility, it was noted that a Holter monitor had 
disclosed frequent premature atrial contractions and 
premature ventricular contractions.  

He was hospitalized in August 1993 at a VA medical center.  
The physical examination disclosed a deep anterior/posterior 
chest diameter.  The chest was clear to auscultation 
bilaterally.  The heart examination revealed an irregular 
pulse and irregular rhythm with faint sounds one and two.  
There were no rubs, murmurs or gallops.  His medications were 
adjusted.  

The record as constituted does not disclose that the veteran 
saw any physicians after August 1993.  

The appellant has submitted two sheets of medical advice 
regarding Haldol and Cogentin--medications prescribed for the 
veterans service-connected psychiatric impairment.  Those 
sheets show that rare reactions to Haldol include fast or 
irregular heart beat and/or high or low blood pressure.  
There is no reference to an adverse reaction of the 
respiratory system due to using Haldol.  There is no 
reference on the sheet pertaining to Cogentin and adverse 
reactions of cardiovascular or respiratory systems.  The 
discontinuance of Cogentin is indicated to possibly include 
an unusually fast heartbeat.  

The appellant responded to a request for a medical opinion in 
support of her claim by suggesting that VA obtain this 
information.  She further offered the opinion that she had 
submitted medical documents that supported her claim far 
beyond doubt.  

The analysis of the medical record begins with the fact that 
there is no indication in the medical record and it is not 
contended that the veteran had heart disease or chronic 
pulmonary disease in service, or for many years after his 
final separation from active duty.  The appellant has been 
requested to provide a medical opinion in support of her 
contention that medication prescribed the veteran for his 
service-connected paranoid schizophrenia, evaluated as 70 
percent disabling at the time of his death, played a role in 
his demise.  Her response is that she has already done so.  
The Board does not agree.  

The information of record does no more than suggest a 
possibility that some cardiovascular symptoms could be 
related to the use or discontinuance of Haldol or Cogentin, 
respectively.  The record fails to show that the veteran 
experienced these specific symptoms, or that, if he did, they 
were related to the development of any chronic cardiovascular 
disease, or that they were related to his death.  Even if he 
had manifested the symptoms described on the information 
sheets submitted by the appellant, the medical record does 
not show that these caused the onset or worsening of a 
chronic cardiovascular disability, or even that such a 
disability may be implicated in his death.  

Under these circumstances, the appellants claim is not well 
grounded.  Her view that medication prescribed for the 
veterans service-connected psychiatric impairment is 
implicated in his death is not supported by any medical 
authority or medical opinion in this case.  She is not 
capable, as a lay person, of submitting evidence as to 
causation or a diagnosis of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

There was a question in the record for consideration by the 
Board as to whether there may be medical evidence which could 
be obtained which would provide a nexus or connection between 
medication prescribed for the veterans service-connected 
psychiatric impairment and the development of heart disease 
which in turn was related to his death.  It was this 
possibility which prompted the Board to remand this case in 
May 1998.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The appellant was consequently offered the opportunity to 
provide the information that would make her claim well 
grounded.  She did not do so.  Until her claim is shown to be 
well grounded, VA does not yet have a duty to assist her in 
the development of her claim.  Moreover, further analysis is 
not in order.  See Grivois v. Brown, 6 Vet. App. 136 (1994).  

In view of the above, the Board concludes that the appellant 
has not submitted evidence of a well-grounded claim of 
entitlement to service connection for the cause of the 
veterans death.  


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
